Cite as 2016 Ark. 204

                SUPREME COURT OF ARKANSAS
                                       No.   CV-16-187

IN RE ARKANSAS BAR
ASSOCIATION PETITION TO                            Opinion Delivered May 12, 2016
AMEND RULES 1.2, 4.2, AND 4.3
OF THE ARKANSAS RULES OF
PROFESSIONAL CONDUCT
                                                   PETITION GRANTED



                                      PER CURIAM

       The Arkansas Bar Association, its House of Delegates, and its Professional Ethics

Committee filed a petition with the Supreme Court to amend the Arkansas Rules of

Professional Conduct to facilitate the ability of lawyers to engage in limited scope or

“unbundled” legal representation. We recently published the proposed amendments and

welcomed comments from the bench and bar. In Re Arkansas Bar Association Petition to

Amend Rules 1.2, 4.2, and 4.3 of the Arkansas Rules of Professional Conduct, 2016 Ark. 132

(per curiam). The comment period has expired, and we hereby adopt the proposed changes.

These rules are republished below and are effective immediately.

                       Arkansas Rules of Professional Conduct

Rule 1.2. Scope of representation and allocation of authority between client and

lawyer

(a) Subject to paragraphs (c) and (d), a lawyer shall abide by a client’s decisions concerning

the objectives of representation, and, as required by Rule 1.4, shall consult with the client

as to the means by which they are to be pursued. A lawyer may take such action on behalf

of the client as is impliedly authorized to carry out the representation. A lawyer shall abide
                                    Cite as 2016 Ark. 204
by a client’s decision whether to settle a matter. In a criminal case, the lawyer shall abide by

the client’s decision, after consultation with the lawyer, as to a plea to be entered, whether

to waive jury trial and whether the client will testify.

(b) A lawyer’s representation of a client, including representation by appointment, does not

constitute an endorsement of the client's political, economic, social or moral views or

activities.

(c) A lawyer may limit the scope of the representation if the limitation is reasonable under

the circumstances and the client gives informed consent.

(1) The client’s informed consent must be confirmed in writing unless:

(A) the representation of the client consists solely of a telephone consultation;

(B) the representation is provided by a lawyer employed by a nonprofit legal services

program or participates in a program authorized by Rule 6.5 and the lawyer’s representation

consists solely of providing information and advice or the preparation of legal documents;

or

(C) the court appoints the attorney for a limited purpose that is set forth in the appointment

order.

(2) If the client gives informed consent as required by this rule, there shall be a presumption

that:

(A) the representation is limited to the attorney and the services as agreed upon;

and

(B) the attorney does not represent the client generally or in matters other than those as

agreed upon.




                                               2
                                    Cite as 2016 Ark. 204

(d) A lawyer shall not counsel a client to engage, or assist a client in, conduct that the lawyer

knows is criminal or fraudulent, but a lawyer may discuss the legal consequences of any

proposed course of conduct with a client and may counsel or assist a client to make a good

faith effort to determine the validity, scope, meaning, or application of the law.



Rule 4.2. Communication with person represented by counsel.

(a) In representing a client, a lawyer shall not communicate about the subject of the

representation with a person the lawyer knows to be represented by another lawyer in the

matter, unless the lawyer has the consent of the other lawyer or is authorized to do so by

law.

(b) A person to whom limited scope representation is being provided or has been provided

in accordance with Rule 1.2(c) is considered to be unrepresented for purposes of this rule

unless the opposing lawyer has been provided with a written notice of the limited scope

representation. If such notice is provided, the opposing lawyer shall not communicate with

the person regarding matters designated in the notice of limited scope representation

without consent or authorization as provided by Rule 4.2(a).

Rule 4.3. Dealing with unrepresented person.

(a) In dealing on behalf of a client with a person who is not represented by counsel, a lawyer

shall not state or imply that the lawyer is disinterested. When the lawyer knows or reasonably

should know that the unrepresented person misunderstands the lawyer’s role in the matter,

the lawyer shall make reasonable efforts to correct the misunderstanding. The lawyer shall

not give legal advice to an unrepresented person, other than the advice to secure counsel, if




                                               3
                                    Cite as 2016 Ark. 204

the lawyer knows or reasonably should know that the interests of such a person are or have

a reasonable possibility of being in conflict with the interests of the client.

(b) A person to whom limited scope representation is being provided or has been provided

in accordance with Rule 1.2(c) is considered to be unrepresented for purposes of this rule

unless the opposing lawyer has been provided with a written notice of the limited scope

representation. If such notice is provided, the person is considered to be unrepresented

regarding matters not designated in the notice of limited scope representation.




                                                4